Citation Nr: 0918038	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation, based upon need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to June 
1953.  He was born in 1931.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in November 2006, the Board denied an initial 
evaluation in excess of 10 percent for left knee 
tricompartmental arthritis; and granted a separate 10 percent 
evaluation for the service-connected left knee disability, 
due to slight recurrent subluxation or lateral instability 
with giving way, from March 29, 2005  The Board remanded the 
issue herein concerned for additional development which was 
undertaken, and a SSOC issued.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a Substantive Appeal, a VA Form 9, filed by the Veteran 
subsequent to the most recent SSOC, and dated in April 2009, 
he specifically asked that he be afforded the opportunity to 
provide testimony before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be scheduled for a 
hearing before a Veterans Law Judge on 
Travel Board at the VARO or via video 
conferencing.

3.  The case should then be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

